Exhibit 10.2

 

Director Service AGREEMENT

 

This Director Service Agreement (this “Agreement”), between Lithia Motors, Inc.,
an Oregon corporation (“Lithia”), and Sidney B. DeBoer (“Director”), is
effective January 1, 2016 (the “Effective Date”).

 

Recitals

 

 

A.

Director’s service as an executive officer of Lithia terminates effective
December 31, 2015.

 

 

B.

Lithia and Director desire to document the compensation Director is entitled to
receive while serving as a member of the board of directors of Lithia (the
“Board”).

 

Agreement

 

The parties agree as follows.

 

1.     Title. While serving as a member of the Board, Director shall have the
titles “Chairman of the Board” and “Executive Chairman.”

 

2.     Board Fee. Commencing January 1, 2016, Lithia shall pay Director in cash
a prorated portion of $210,000 (the cash equivalent of the annual amount
currently paid to independent directors) until the Board changes the
compensation payable to independent members of the Board. Thereafter, for so
long as Director serves as a member of the Board, Lithia shall pay Director the
same compensation, in the same form (cash or equity), as Lithia pays to
independent directors as the Board determines from time to time.

 

3.     Service as a Director. This Agreement does not require that any directors
nominate Director for re-election to the Board or guarantee Director a position
on the Board.

 

[signature block next page]

 

 
 

--------------------------------------------------------------------------------

 

 

The parties have signed this Agreement effective on the day and year first above
written.

 

DIRECTOR

 

 

 

 

 

 

Sidney B. DeBoer

 

 

 

 

LITHIA MOTORS, INC.

 

 

 

 

By:

 

 

 

Chris Holzshu, Chief Financial Officer

 

 

 

 

By:

 

 

 

William Young, Chair, Compensation Committee

 

 